Exhibit 10.4

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

(Henry D. Jones)

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) dated as of
March 18, 2013, by and between Dynegy Operating Company (“Company”) and Henry D.
Jones (“Executive”).

 

WITNESSETH:

 

WHEREAS, Company and Executive are parties to that certain Employment Agreement,
dated January 31, 2013 (“Employment Agreement”);

 

WHEREAS, Company and Executive desire to amend the Employment Agreement to
conform Executive’s indemnification rights with Dynegy Inc.’s Certificate of
Incorporation;

 

WHEREAS, the Board terminated the Dynegy Excise Tax Reimbursement Policy as of
March 18, 2013; and

 

WHEREAS, the Employment Agreement allows Company and Executive to amend the
Employment Agreement through written consent.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Executive agree as follows:

 

1.     Section 5 is hereby amended by revising Section 5(i) to be and read as
follows:

 

(j)            Indemnification; Directors’ and Officers’ Liability Insurance. 
The Executive shall be entitled to defense and indemnification pursuant to
Dynegy Inc.’s Certificate of Incorporation.  During the Employment Term and
thereafter, the Company shall cover the Executive under its directors’ and
officers’ liability insurance policy to the extent it covers its other officers
and directors.

 

2.              Section 7(b) is hereby amended by revising Section 7(b) to be
and read as follows:

 

(b)           Severance Plan and Change in Control Plan.  The Executive shall be
entitled to participate in the Severance Plan and the Change in Control Plan;
provided, however, that the extent the Executive is eligible to receive
severance payable under Section IV.A of the Severance Plan, the amount payable
to the Executive thereunder shall be increased by an amount equal to two
(2) times the current target Award (as described in Section 5(c)), as in effect
immediately prior to the date of the Executive’s termination of employment.  For
the avoidance of doubt and for purposes of the Severance Plan only, the
Executive is hereby deemed to hold a comparable position to the CEO and Chief
Operating Officer and will therefore be entitled to twenty-four (24) Months of
Base Pay (as defined in the Severance Plan) as severance pay, subject to the
other terms and conditions of the Severance Plan.  For the avoidance of doubt,
delivery by the Company of notice of non-

 

--------------------------------------------------------------------------------


 

renewal of the Initial Term or an Additional Term pursuant to Section 3, shall
be deemed to be an “Involuntary Termination” for purposes of the Severance Plan
and the Change in Control Plan (provided, however, that no circumstance
constituting Cause exists at such time of the delivery of such notice of
non-renewal).  In addition, Executive shall be entitled to the “Best Net”
provisions contained within the Second Amendment to the Change in Control Plan.

 

3.              Section 8 is hereby amended by revising it to be and read as
follows:

 

Excise Tax Reimbursement Policy. The Executive acknowledges and consents to the
termination of the Dynegy Excise Tax Reimbursement Policy.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company and Executive have executed this First Amendment as
of the date first set forth above:

 

 

 

COMPANY:

 

 

 

DYNEGY OPERATING COMPANY

 

 

 

 

 

By:

/s/ Julius Cox

 

 

 

 

Name:

Julius Cox

 

 

 

 

Title:

Vice President, Human Resources and Business Services

 

 

 

EXECUTIVE:

 

 

 

HENRY D. JONES

 

 

 

 

 

By:

/s/ Henry D. Jones

 

 

 

 

Name:

Henry D. Jones

 

 

 

 

Title:

Executive Vice President and Chief Commercial Officer

 

--------------------------------------------------------------------------------